Citation Nr: 1756051	
Decision Date: 12/05/17    Archive Date: 12/15/17

DOCKET NO.  16-15 258A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for left foot neuropathy due to cold weather exposure. 

2.  Entitlement to service connection right foot neuropathy due to cold weather exposure.

3.  Entitlement to special monthly compensation (SMC) based on aid and attendance/housebound status.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESSES AT HEARING ON APPEAL

The appellant, her daughter and her grandson


ATTORNEY FOR THE BOARD

Jeremy J. Olsen, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the U.S. Navy from September 1942 to October 1945, and from January 1951 to June 1951.  He died in October 2016.  The appellant, his surviving spouse, has been substituted for the Veteran for the purpose of processing his claim to completion.  See 38 U.S.C. § 5121A (2012).  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2015 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.  Jurisdiction over the claim has since been transferred to the RO in St. Petersburg, Florida.

In August 2017, the appeal was remanded by the Board to provide the appellant with her requested Board hearing.  That same month, the appellant, her daughter and her grandson each testified at a hearing before the undersigned Veterans Law Judge (VLJ).  A transcript of that hearing has been associated with the record. 

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (2012).

The appeal is once again being REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action, on her part, is required.


REMAND

Although the Board sincerely regrets the additional delay, in light of the appellant's age and the appeal's advanced status on the docket, it finds that an additional remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the appellant's claims, so as to afford her every possible consideration.  38 U.S.C. § 5103A; 38 C.F.R. § 3.159.

The appellant asserts that the Veteran developed neuropathy after experiencing exposure to extreme cold while serving in the Navy.  While the Veteran's service treatment records are silent as to any cold weather incident in service, he did submit a statement in October 1945, the same month as his military separation, which alleged such an incident took place in January and February 1943.  The record contains multiple, consistent statements from the Veteran which detailed his in-service exposure to cold and subsequent treatment for such.  In addition, at the August 2017 hearing, the appellant-the Veteran's wife of 74 years-testified as to what the Veteran told her about his in-service cold exposure.  Based on such, the Board finds no reason to doubt that the Veteran was exposed to extreme cold in 1943 while serving in the Navy.   

The record contains no less than three separate medical opinions which address a link, if any, between the Veteran's in-service cold exposure and his subsequent neuropathy.  Unfortunately, for the reasons explained below, the Board finds that none of the opinions are adequate for purposes of deciding the appellant's claim, and thus the appeal must be remanded to the AOJ for further development.

In a November 2015 opinion, the Veteran's private neurologist, Dr. J.S., concluded that the Veteran's neuropathy was most likely caused by or a result of his military service.  As rationale, he indicated that freezing "could have" caused peripheral nerve damage, as testing had shown no other cause.  The Board finds that this opinion is speculative in nature.  As it is couched in terms of probability ("could have"), it cannot be afforded probative weight on the question of etiology. See Bostain v. West, 11 Vet. App. 124, 127-28 (1998), quoting Obert v. Brown, 5 Vet. App. 30, 33 (1993) (medical opinion expressed in terms of "may" also implies "may or may not" and is too speculative to establish a medical nexus).  

The next month, another of the Veteran's doctors, Dr. D.M.F., authored an opinion in which he concluded that the Veteran's Parkinson's disease and peripheral neuropathy were most likely caused by or a result of his military service.  However, Dr. D.M.F. provided no rationale for his conclusion.  A medical examination report must contain not only clear conclusions with supporting data, but also a reasoned medical explanation connecting the two.  See Nieves-Rodriquez v. Peake, 22 Vet. App. 295 (2008); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).  Thus, this opinion cannot be afforded any probative weight. 

Finally, in April 2016, the Veteran underwent a VA cold injury residuals examination.  At that time, the examiner concluded that it was less likely than not that the Veteran's neuropathy was due to cold exposure in service.  She noted that there was no evidence of a cold injury in the Veteran's service treatment records (STRs).  As rationale, she concluded that there was no documented medical evidence of chronic neuropathy, and that there was no medical evidence to support a link between cold exposure and neuropathy.  

The Board finds that this report was based on inaccurate facts and does not contain an adequate rationale.  The examiner concluded that there was no evidence of an in-service cold injury contained in the Veteran's STR's; while technically true, she failed to address the fact that the Veteran reported a 1943 cold injury in October 1945, the month he separated from the Navy.  Reonal v. Brown, 5 Vet. App. 458, 461 (1993) (holding that the Board may reject a medical opinion based on an inaccurate factual basis).  Further, her conclusion that there exists no medical evidence to support a link between cold exposure and neuropathy is not supported by any rationale.  See Miller v. West, 11 Vet. App. 345, 348 (1998) (medical opinions must be supported by clinical findings in the record; bare conclusions, even those made by medical professionals, which are not accompanied by a factual predicate in the record, are not probative medical opinions). 

Once VA has provided an examination, it is required to provide an adequate one.  See Barr v. Nicholson, 21 Vet. App. 303 (2007) (noting that once VA provides an examination, VA has a duty to ensure that the examination is adequate for evaluation purposes).  The Board finds that an additional medical opinion is warranted.  

While on remand, the appellant should also be given an opportunity to submit any private records or further detailed medical opinion from the Veteran's doctors concerning the etiology of the Veteran's peripheral neuropathy.  

Finally, SMC is authorized to be paid in addition to compensation for service-connected disabilities.  See 38 U.S.C. § 1114 (2012); 38 C.F.R §§ 3.350 (2017).  However, entitlement to SMC benefits requires that the conditions described be due to a service-connected disability.  Until the appellant's claims for service connection for peripheral neuropathy are decided, there is no disability for which service connection has been established in this case.  

Therefore, because the appellant's SMC claim cannot be decided until service connection can be established, the claim is considered inextricably intertwined with the remanded claims on appeal.  Appellate consideration of entitlement to SMC must be deferred pending resolution of those claims.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991)(explaining that claims are inextricably intertwined where the adjudication of one claim could have a significant impact on the adjudication of another claim).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Contact the appellant and her representative and afford them the opportunity to submit any additional private medical opinions, to include any additional clarification from Dr. J.S. with respect to the etiology of the Veteran's peripheral neuropathy.  The AOJ should associate any additional evidence submitted by the appellant with the claims file.

2.  The Veteran's file should be provided to an appropriate VA medical professional, preferably a neurologist, for purposes of review and to provide an opinion regarding the etiology of the Veteran's peripheral neuropathy.  The record, to include a copy of this Remand, must be made available to, and be reviewed by, the examiner. 

Following a thorough review of the record, and taking into consideration the lay statements of record, the examiner is asked to address whether it is at least as likely as not (i.e., a 50 percent or greater probability) that the Veteran's peripheral neuropathy is etiologically related to his active duty service, to specifically include the conceded in-service cold exposure.

All opinions provided must be accompanied by clear and detailed rationale consistent with the evidence of record.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



_________________________________________________
L.M. BARNARD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of this appeal.  38 C.F.R. § 20.1100(b) (2017).




